Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2020, 11/19/2020, and 05/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments

35 USC§ 102
Applicant’s arguments filed on 09/14/2022 with respect to Claims 64-83 have been fully considered but they are not persuasive.

With regards to Claim 64, Applicant argues (p.13-14): “The mere recitation that the "arrangement of system 10b is particularly useful for monitoring fluid pressure in different points of a tube/line/pipe/channel.", in paragraph [0097] does not teach or imply "a tube device comprising a tube having at least one deformable component and one or more sensor elements…Shmilovich's MEM chip device (20) does not teach, suggest or imply, a tube device comprising a tube having at least one deformable component being an integral part of a wall section of the tube". 
Examiner respectfully disagrees. Examiner submits that Shmilovich discloses a MEM device (i.e. tube device, added by examiner) as shown in Fig.10a-10c (The arrangement of system 10b, NFOA, P.4) comprising a fluid port 12 (i.e. tube, added by examiner), having at least one elastic membrane 53 (i.e. deformable component, added by examiner), and one or more sensor elements (57, 52c, 88 of fig.10A) is patterned or attached on the deformable component of the tube (p.4, NFOA).
Examiner also submits that the deformable membrane 53 is an integral part of a wall section of the tube 12 because it is seen from fig.10a-10c that membrane 53 can be considered as an essential or integral part of the wall section covering the opening of the bore 61b in the fluid passage 61.

35 USC§ 103
Applicant’s arguments (p.15) filed on 09/14/2022 with respect to claims 65 - 83 have been fully considered but are moot because the new ground of rejection necessitated by the amendments.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 64, 67, 69, 70, 72-73, 75-76, 78 and 82 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shmilovich et al. (US 2016/0339431 A1), hereinafter ‘Shmilovich’.

With regards to Claim 64, Shmilovich discloses a tube device comprising a tube having at least one deformable component (This arrangement of system 10b is particularly useful for monitoring fluid pressure in different points of a tube/line/pipe/channel [0097]; The different membranes 47m, 48m and 49m are preferably made elastically (reversibly) deformable, for restoring their resting state shape whenever no actuating forces/fluid pressure conditions are being applied on them [0122]); and one or more sensor elements, at least one of said one or more sensor elements is patterned or attached on said at least one deformable component of the tube and being configured to measure at least one property or condition of a substance contained or streamed inside said tube (FIGS. 6A and 6B are sectional views of a MEM device membrane showing the membrane 53 and high aspect ratio electrodes 57 of the transducing element 52c patterned on the membrane. FIG. 6A shows the membrane 53 in a resting state (i.e., when pressure is not applied over it), having a plurality of electrode pairs (for the sake of simplicity only three such electrode pairs depicted in FIGS. 6A and 6B), each comprising a reference electrode 57a and a sensing electrode 57b (generally referred to herein as electrode pair 57). Total capacitance of the electrodes in the resting state, as measured via the contact pads (55), may be used as a reference for fluid pressure measurement [0138]); said at least one deformable component being at least one of the following: (i) an integral part of a wall section of the tube, or (ii) at least one deformable element attached to at least one support element attached to said tube (An interfacing face 86i of the MEM device 20 comprises an array of contact pads 75 for establishing electrical connection between the MEM device 20 and external devices/systems, a deformable membrane 53, and transducing element(s) 88 formed on (or in) the membrane 53 and electrically coupled to the contact pads 75 for measuring fluid pressure inside the channel 61 [0166]; Fig.10a-10c shows that membrane 53 can be considered as an essential or integral part of the wall section covering the opening of the bore 61b in the fluid passage 61).


With regards to Claim 67, Shmilovich discloses the claimed invention as discussed in Claim 64.
Shmilovich additionally discloses further comprising at least one antenna element electrically coupled to at least one electrical element of the device (In this non-limiting example contact pads 75b provided in MEM device 20 are used to connect a power source (e.g., battery), in case the circuitries 130 is not implemented as a power harvesting unit. Additional electrical/electronic elements 131 may be also electrically connected (e.g., standard SMD components such as resistors, capacitors, integrated RF antenna, etc.) to the MEM device 20 by means of the contact pads 75a provided thereon [0201]).


With regards to Claim 69, Shmilovich discloses the claimed invention as discussed in Claim 64.
Shmilovich additionally discloses further comprising at least one constriction formed inside the tube adjacent to at least one of the sensor elements (In some possible embodiments the fluid channel 61 may comprise a restrictor 61r implemented by a constriction 61c formed in the fluid channel 61 usable for implementing a differential flow sensor using a single gauge pressure sensor 88 [0168]).


With regards to Claim 70, Shmilovich discloses the claimed invention as discussed in Claim 64.
Shmilovich additionally discloses further comprising at least one opening formed in the wall of the tube (Fig.11c shows opening 84a and 84b formed in the wall of the tube, added by examiner) , at least one pass-through bore formed in the at least one support element (Fig.11c shows pass-through bore (84a-82a) and (84b-82b) formed in the at least one support element (20s-20v), added by examiner; Also seen in FIG. 10D, an array of upwardly projecting electrical contacts 83c provided on the PCB 83 configured for placement in pass-through bores 20 formed in the support plate 87p [0171]); and being in fluid communication with said at least one opening (Fig.11c shows pass-through bore 84a and 84b formed in the at least one support element 20s are in fluid communication thru fluid passage 12, added by examiner), and wherein the at least one deformable element is attached to said at least one support element to sealably cover by respective one region thereof comprising at least one of the one or more sensor elements and the at least one pass-through bore (Fig.11c shows deformable elements 53a and 53b is attached to 20v to sealably cover the pass-through bores (84a-82a) & (84b-82b) and comprising sensor elements 88a and 88b, added by examiner).


With regards to Claim 72, Shmilovich discloses the claimed invention as discussed in Claim 64.
Shmilovich additionally discloses the at least one support element is attached to the tube and configured to establish electrical connection with at least one sensor elements for signal communication and/or power supply, and wherein said at least one support element comprising at least one electrical element and/or circuitry and/or antenna element formed on, or attached to, the at least one support element for signal communication with said device and/or providing power supply thereto (A portion 149p of the base plate 149 not occupied by the hollow body 145 is provided with an array of electrical contact pads, each electrically coupled by an electrically conducting line with a respective electrode disposed inside the fluid channel/chamber 145a. In some embodiment two contacts, and two respective electrodes are used for measuring electrical conductivity of the fluid in the channel/chamber 145a [0203]; Optionally, additional circuitries ( e.g., a controller, data communication means) are patterned/deposited on the MEM device 160 for handling signals measured by the device and externally received control signals, and for communicating (via the electrical contacts, or wirelessly) these signals with one or more external devices [0213]).


With regards to Claim 73, Shmilovich discloses the claimed invention as discussed in Claim 72.
Shmilovich additionally discloses at least one support element is configured for at least one of the following: form at least one constriction inside the tube; substantially prevent deformations from occurring in at least one portion of the tube; and attachment to an inner wall section of the tube (For instance, if the fabrication process requires a sacrificial layer any mechanical element of the MEM device remains fixated/irnn1obilized until the sacrificial layer is removed, (e.g., mechanically, by pressurized air and/or water, chemical solution, temperature, melting, or any other technique) i.e., membrane deformation will not be possible prior to the removal of the sacrificial layer [0043]; In some embodiments a sacrificial supportive material is used in the steps shown in FIG. 3G, which are later removed, e.g., using lithography techniques. In the non-limiting example shown in FIG. 3H the base structure 40b or the base-material patterns 4le is used as both a structural material and a supportive material for the process [0124]; The MEM device 50 comprises a fluid chamber or channel 51n and a membrane 53 sealably mounted inside the chamber/channel 51n over an opening 51p formed in one of the walls of the device [0126]; The constructing of the base structure may comprise forming a constriction in the cavity or fluid flow path and forming at least one elastically deformable membrane associated with the constriction, and wherein at least one membrane associated with the constriction comprises a sensing element for measuring fluid pressure conditions in the constriction or mechanically coupled to an actuator for altering fluid passage through the constriction. [0213]).


With regards to Claim 75, Shmilovich discloses the claimed limitations as discussed in Claim 64.


With regards to Claim 76, Shmilovich discloses the claimed limitations as discussed in Claims 64 and 72.


With regards to Claim 78, Shmilovich discloses the claimed limitations as discussed in Claims 64, 70 and 72 .
In addition, Shmilovich discloses a method of fabricating a tube device (In some embodiments, the base element 162 and the deformable layer 161 are made from a same (or different) type of polymeric material…the plurality of MEM device 160 are cut (diced, illustrated by a dashed-line rectangle) out from the obtained layered structure using any known suitable dicing technique [0211]-[0212]).


With regards to Claim 82, Shmilovich discloses the claimed limitations as discussed in Claims 72, 73, 74 and 78.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 65, 66, 71, 74, 80, 81, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Shmilovich’, in view of Maegawa et al. (JP 2010120245 A), hereinafter ‘Maegawa’.

With regards to Claim 65, Shmilovich discloses the claimed invention as discussed in Claim 64.
Shmilovich additionally discloses further comprising at least one of: one or more electrically conducting lines formed on, or in, a wall section of the tube and electrically connected to at least one of the sensor elements for signal/data communication or power supply; electrically connecting  at least one of the electrically conducting lines; and at least one contact pad electrically connected to at least one of the one or more sensor elements (A portion 149p of the base plate 149 not occupied by the hollow body 145 is provided with an array of electrical contact pads, each electrically coupled by an electrically conducting line with a respective electrode disposed inside the fluid channel/chamber 145a [0203] ; The electrical contacts (161c in FIG. 16A), and/or the electrical conducting lines, and/or the sensing element, and/or the actuating means (166 in FIG. 16B) can be formed or mounted on the deformable layer before or after cutting out the MEM device 160, using any of the techniques described hereinabove. Optionally, additional circuitries ( e.g., a controller, data communication means) are patterned/deposited on the MEM device 160 for handling signals measured by the device and externally received control signals, and for communicating (via the electrical contacts, or wirelessly) these signals with one or more external devices [0213]). 
However, Shmilovich does not specifically disclose at least one via formed in the wall of the tube for electrically connecting therethrough to at least one of the electrically conducting lines.
Maegawa discloses at least one via electrically connecting  therethrough to at least one of the electrically conducting lines (By riveting these fixing holes with a rivet 60 (i.e. Via, added by examiner), the oil temperature sensor 41 and the bus bar 50 are connected so as to be conductive, p.7).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shmilovich in view of Maegawa, to utilize a via on the wall of the tube to connect the electrical conducting lines with the sensor inside the tube wall to prevent leakage and ensure connectivity.


With regards to Claim 66, Shmilovich in view of Maegawa, discloses the claimed limitations as discussed in Claim 65.
Shmilovich additionally discloses further comprising at least one of the following: one or more electrodes formed on respective one or more inner wall sections of the tube for measuring one or more electrical properties of the substance; and one or more sensors formed or attached on respective one or more inner wall sections of the tube, said one or more sensors configured to interact with the substance inside the tube, measure at least one property or condition thereof, and generate data/signals indicative thereof (A portion 149p of the base plate 149 not occupied by the hollow body 145 is provided with an array of electrical contact pads, each electrically coupled by an electrically conducting line with a respective electrode disposed inside the fluid channel/chamber 145a. In some embodiment two contacts, and two respective electrodes are used for measuring electrical conductivity of the fluid in the channel/chamber 145a [0203]; Optionally, additional circuitries ( e.g., a controller, data communication means) are patterned/deposited on the MEM device 160 for handling signals measured by the device and externally received control signals, and for communicating (via the electrical contacts, or wirelessly) these signals with one or more external devices[0213]).


With regards to Claim 71, Shmilovich in view of Maegawa discloses the claimed limitations as discussed in Claims 65 and 70.
Shmilovich additionally discloses further comprising at least one of the following: one or more sensors formed or attached on sections of the at least one deformable element located within the at least one opening (In some embodiments the device has a layered structure formed on the base element and comprises at least one encapsulating layer structured and arranged to sealably form the at least one membrane over the at least one cavity or fluid flow path to thereby enable the at least one membrane to interact with fluid media when introduced into the at least one cavity or fluid flow path [0053]; The method may comprise constructing a flow path layer comprising the cavity or fluid flow path, constructing an encapsulating layer comprising at least one elastically deformable membrane, wherein the at least one sensing element associated with at least one membrane and the electrically conducting patterns are constructed on the encapsulating layer [0063]);
one or more electrodes formed on respective one or more sections of the at least one deformable element located within the at least one opening, said one or more electrodes configured to contact the substance inside the tube and measure one or more electrical properties thereof;  said one or more sensors configured to interact with the substance inside the tube, measure at least one property or condition thereof (FIG. 6A shows the membrane 53 in a resting state (i.e., when pressure is not applied over it), having a plurality of electrode pairs (for the sake of simplicity only three such electrode pairs depicted in FIGS 6A and 6B [0138]; In some embodiments the electrodes 57q and 57t are not coated by an electrically insulating material and thus in touch/electrical contact with the fluid media inside the chamber/ channel 55/ In this case, the sensor element 52g can be used to measure the electrical conductivity of the fluid media inside the MEM device [0148]);
and generate data/signals indicative thereof; and at least one electrical element and/or circuitry and/or antenna formed on, or attached to, the at least one deformable element or the at least one support element for signal communication and/or power supply for the at least one sensor element (A portion 149p of the base plate 149 not occupied by the hollow body 145 is provided with an array of electrical contact pads, each electrically coupled by an electrically conducting line with a respective electrode disposed inside the fluid channel/chamber 145a. In some embodiment two contacts, and two respective electrodes are used for measuring electrical conductivity of the fluid in the channel/chamber 145a [0203]; Optionally, additional circuitries ( e.g., a controller, data communication means) are patterned/deposited on the MEM device 160 for handling signals measured by the device and externally received control signals, and for communicating (via the electrical contacts, or wirelessly) these signals with one or more external devices [0213]).


With regards to Claim 74, Shmilovich discloses the claimed limitations as discussed in Claims 64 and 65.


With regards to Claim 80, Shmilovich in view of Maegawa, discloses the claimed limitations as discussed in Claims 65, 71,72, 73 and 79.


With regards to Claim 81, Shmilovich in view of Maegawa, discloses the claimed limitations as discussed in Claims 65, 66, 74 and 78.


With regards to Claim 83, Shmilovich in view of Maegawa, discloses the claimed limitations as discussed in Claim 65.
Shmilovich additionally discloses a measurement device comprising a tube having at least one lumen usable for containing or streaming a substance (In the specific non-limiting example shown in FIG. 16A, the at least one cavity or fluid flow path 162f is formed along a section of the top side surface of the base element 162, and it is in fluid communication with two lateral fluid ports 162p via respective two fluid passages 162t having lumens that taper upwardly towards the at least one cavity or fluid flow path 162f. However, lumens of the fluid passages 162t are not essentially having tapering configuration, and indeed in some embodiments the lumens in the MEM device are not tapering, or only slightly/partly tapper [0209]); 
at least one sensor formed or patterned on or in an internal or external wall of said tube; and at least one support element comprising at least one electrical element and/or circuitry and/or antenna element, said at least one support element being configured to attach to said tube to thereby electrically couple to said at least one sensor element for signal communication therewith and/or for providing power supply thereto, and to deform at least a portion of said tube in a region thereof comprising said at least one sensor or located adjacent thereto (A portion 149p of the base plate 149 not occupied by the hollow body 145 is provided with an array of electrical contact pads, each electrically coupled by an electrically conducting line with a respective electrode disposed inside the fluid channel/chamber 145a. In some embodiment two contacts, and two respective electrodes are used for measuring electrical conductivity of the fluid in the channel/chamber 145a [0203]); The electrical contacts (161c in FIG. 16A), and/or the electrical conducting lines, and/or the sensing element, and/or the actuating means (166 in FIG. 16B) can be formed or mounted on the deformable layer before or after cutting out the MEM device 160, using any of the techniques described hereinabove. Optionally, additional circuitries ( e.g., a controller, data communication means) are patterned/deposited on the MEM device 160 for handling signals measured by the device and externally received control signals, and for communicating (via the electrical contacts, or wirelessly) these signals with one or more external devices [0213]). 



Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Shmilovich’, in view of Seuffer gmbH (DE 202015106040 U1), hereinafter ‘Seuffer’.
Shmilovich discloses the claimed invention as discussed in Claim 64.
However, Shmilovich does not specifically disclose at least one of the sensor elements is configured to communicate vibratory signals propagating through the substance contained inside, or streamed through, the tube, and/or propagating through the wall of the tube.
 Seuffer discloses at least one of the sensor elements is configured to communicate vibratory signals propagating through the substance contained inside, or streamed through, the tube, and/or propagating through the wall of the tube (According to 1 is the first registration unit 10 with the first sensor element 11 and the first coupling element 12 on the outer surface of the pipe wall 2 arranged, and it contacts the first coupling element 12 the pipe wall 2 , Will be the first coupling element 12 through the first sensor element 11 vibrated, then these vibrations propagate in the form of surface waves in the first coupling element 12 from and through the mechanical system of the first coupling element 12 on the pipe wall 2 in the pipe wall 2 of the pipe 1 transfer. With the thus also oscillating pipe wall 2 become the vibrations or surface waves on the medium 3 transfer. The vibrations spread in a predetermined manner within the medium 3 and thus within the tube 1 (inside the pipe wall 2 ) substantially or predominantly in the form of longitudinal waves. These are schematic in 1 as ultrasonic signals or wave fronts W1 illustrated, p.5).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shmilovich in view of Seuffer, to utilize sensor elements communicating with vibratory signals propagating through the substance contained inside, or streamed through, the tube, and/or propagating through the wall of the tube to improve measurement reliability.


Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Shmilovich’, in view of Jansson et al. (CN 104470554 A), hereinafter ‘Jansson’.
Shmilovich discloses the claimed invention as discussed in Claim 64.
However, Shmilovich does not specifically disclose further comprising at least one of a memory and optically readable medium or markings having calibration data associated with said device stored or encoded therein.
 Jansson discloses at least one of a memory and optically readable medium or markings having calibration data associated with said device stored or encoded therein (In one embodiment, the control unit is also configured to operate in a calibration mode, the relative calibration data stored in the electronic memory, for subsequent extraction by the control unit in the processing mode [0024]; As shown in FIG. 1, embodiments of the present invention can be implemented by software instruction, the software instructions provided on a computer-readable medium device 32 combined with the electronic memory 30 in the processor 33 to execute. a computer-readable medium may be a tangible product (for example, magnetic medium, optical disk, read only memory, flash memory, etc.), or propagated signal [0073]; the current operation point input closest to the dialysis fluid circuit 12 from the memory 33 in step 203 the working point can be set by any combination of value and/or a measured data (one or more measured pressure value such as setting the value representative of the fluid pressure at the entrance/exit of the one or two pumps P1, P2) is indicated [0107]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shmilovich in view of Jansson, to utilize at least one of a memory and optically readable medium or markings as known in the art, to store calibration data associated with said device to improve measurement accuracy and efficiency.


Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Shmilovich’, in view of Zvi Regev (US 20040222325 A1), hereinafter ‘Regev’.
Shmilovich discloses the claimed limitations as discussed in Claim 78.
Shmilovich additionally discloses further comprising forming one or more electrically conducting lines on, or in, a wall section of the tube, and electrically connecting said one or more electrically conducting lines to at least one of the sensor elements, wherein the forming of said one or more electrically conducting lines comprises either: introducing an electrically conducting wire in, or on, a wall of the tube, in an extrusion or pultrusion process used to manufacture said tube; or patterning said one or more electrically conducting lines on an outer wall of the tube (For example, and without being limiting, the at least one transducing element may comprise electrically conducting lines deposited on the membrane and forming a plurality of adjacently located predetermined patterns comprising at least one of rectangular-wave pattern, zigzag-like wavy pattern, and arc-shaped pattern [0049]; The openings of the open loop shaped reference electrodes 57a are facing the other side of the plane of the membrane 53 (in which the contact pad 55b of the sensing electrodes is disposed) for passage of electrically conducting lines connecting between the sensing electrodes 57b and the contact pad 55b [0139]).
However, Shmilovich does not specifically disclose extrusion or pultrusion process used to manufacture said tube.
Regev discloses extrusion or pultrusion process used to manufacture said tube (During the manufacturing (by extrusion) of the high-grade drip irrigation pipe, the elaborate flow control mechanisms are inserted inside the water delivery pipe, at fixed intervals, and orifices are drilled in the skin of the water-delivering pipe in locations where control mechanisms are placed inside the pipe [0003]).
Shmilovich additionally discloses “In some embodiments, the base element 162 and the deformable layer 161 are made from a same ( or different) type of polymeric material, or any other suitable material, as described hereinabove (e.g., lamination, CNC or microCNC, 3D printing, micro scale molding, micro machining, nano and micro imprinting, hot embossing, injection molding, lithography, laser micromachining, additive manufacturing, and suchlike [0211]”.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shmilovich in view of Regev, to manufacture the tube through extrusion process to improve cost efficiency.

Conclusion

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863